Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed March 29, 2021, has been entered in the application. Claims 1, 2 and 4-10 are pending, with claim 3 being canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claims 6, 7 and 10 is withdrawn in view of the newly discovered reference(s) to Cuddihy et al.  Rejections based on the newly cited reference(s) follow.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. (US 2015/0142246 – this is the US version of CN 104925112 cited by applicant in the most recent information disclosure statement), in view of Schulz et al (US 2016/0375927, cited previously).Cuddihy et al. teach a vehicle which includes an airbag body (225, 230) configured to deploy toward a front side of a driver (225 from further forward, 230 from above), a control unit (235) operative to deploy the airbag body using a first deployment method when a central axis of a rim portion of a steering member (115) of a vehicle is in a first state (e.g., 225 is installed in wheel 115 and is deployed when steering member is extended) and a deployment condition is satisfied, and deploy the airbag body using a second deployment method in a second state (e.g., 225 is not deployed, and 230 is deployed instead) when the steering member (wheel 115) is in a different position (e.g., retracted) and the deployment condition is satisfied, wherein the airbag body includes a first airbag body (225) and a second airbag body (230), the first airbag body (225) is disposed inside a member of the steering member (wheel 115), which is displaced integrally with the rim portion, the second airbag body is formed so as to be deployed toward a front-side position of a driver's seat from one of an upper side or a lateral side of the driver's seat (¶0033), being located in one of a roof of the vehicle or inside a door of the vehicle, and the control unit is configured to deploy the second airbag body (230) when the and the deployment condition is satisfied.

Cuddihy et al., while anticipating that the retracted condition may be achieved by a folding (and as such would require pivoting of the wheel about an axis through an angle), does not positively anticipate that the retracted condition, (although it may be achieved by folding), specifically constitutes an inclination angle of the axis of the wheel exceeding a threshold with respect to the deployed condition. Schulz et al. teaches that it is well known to provide a steering wheel for a vehicle wherein in a deployed condition (e.g., 22, figure 1), the wheel axis has a particular value (e.g., as defined by an axis through the wheel diametric center) and wherein in a retracted condition (e.g., 20, figure 1), the wheel axis has a different value which is a non-zero angle different from the value defined in association with the deployed condition, since, in essence, the wheel undergoes a folding (compare position 22 with position 20) when being retracted. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the folding of the steering member (wheel 115) suggested but not clearly illustrated by Cuddihy et al. as explicitly constituting a non-zero change in inclination angle, where the increase in angle from the angle associated with the deployed condition constitutes an exceeding of a threshold defined by the value deployed-condition angle, as taught by Schulz et al. for the purpose of providing the retracted condition of the steering member taught by Cuddihy et al. as taking on a compact configuration closely matching the angle of the dash panel (see, e.g., Schulz et al., figure 1).
Allowable Subject Matter
Claims 1, 2, 4, 6, 8 and 9 are allowed.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards claims 1, 2, 4, 6 8 and 9, it appears as though these claims have been placed in condition for allowance, to the extent that the prior art of record does not teach all limitations of independent claim 1 and/or its dependent claims. As regards claims 6, 7 and 10, please note the reference to Cuddihy et al., now applied. 
Also note the references to Haglund et al. and Lubischer et al. (both cited previously and of record) and Watts (cited herein), which provide documentary evidence that it is quite well known to provide steering wheel position adjustments which include a folding aspect. 
Since the IDS containing the CN document related to the US document employed in this action was based on references received by applicant from a foreign office not more than three months prior to the filing of the IDS, the instant office action is made non-final to afford applicant the opportunity for response under non-final action prosecution conditions.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616

								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616